Citation Nr: 0013130	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-03 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chronic hepatitis, currently evaluated as 30 
percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the veteran's claim for an 
increased evaluation for his service-connected chronic 
hepatitis.  In February 1997, the RO increased the disability 
evaluation assigned for this disorder from 10 to 30 percent.

This matter also came before the Board from a December 1997 
decision by the RO that denied the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability. 

A hearing was held at the RO in May 1999.  


REMAND

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claims on appeal are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy . Derwinski, 1 Vet. App. 78, 81 (1990); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist him in the development of facts 
pertinent to these claims.  Id.

The veteran contends, in essence, that he is entitled to an 
increased evaluation for his service-connected chronic 
hepatitis, and that because of this disorder, a total rating 
for compensation purposes based on individual unemployability 
is warranted.  

The Board is of the opinion that the evidence of record is 
insufficient to properly evaluate the veteran's service-
connected chronic hepatitis and, as such, to adjudicate the 
claim for a total rating for compensation purposes based on 
individual unemployability.  In this regard, it is noted that 
the reports VA examinations conducted in April and July 1996 
both note a diagnosis of a history of chronic hepatitis, but 
neither documents objective findings with respect to the 
extent of any liver damage (the latter examination noted that 
tests were suggestive of liver damage) or related 
gastrointestinal disturbances, fatigue, or mental depression 
(see 38 C.F.R. § 4.114, Diagnostic Code 7345 (1999)).  

The Board points out that other medical evidence of record 
reflects that the veteran has been treated for and/or 
diagnosed with arthralgia of multiple joints possibly related 
to hepatitis (October 1997) and a depressive disorder, noted 
to be in part related to his "medical condition" (April 
1997).  Further, problems such as low back and cervical spine 
pain, knee and wrist disabilities, and alcohol and possible 
drug dependence, among other things, are reflected in the 
medical records.  Such problems should be discussed with 
respect to their relationship to the veteran's chronic 
hepatitis and his ability to secure or follow a substantially 
gainful occupation.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should take the appropriate 
steps to associate with the claims folder 
all of the veteran's VA treatment records 
not currently in the claims folder.  

2.  Appropriate VA examinations, to 
include a gastrointestinal examination, 
should be accomplished in order to 
ascertain the severity of the veteran's 
chronic hepatitis.  All indicated tests 
should be accomplished and all clinical 
findings and subjective complaints should 
be reported in detail.  The claims folder 
should be provided to the examiner(s) 
prior to the examination(s).  In 
conducting the examination(s), the 
examiner(s) should specifically describe 
any objective findings, depending on 
his/her specialty, and subjective 
complaints, to include the frequency and 
degree of abdominal pain or other 
gastrointestinal disturbance; the extent 
of liver damage; fatigue (to include any 
joint pain, etc.); anxiety; and 
depression, as appropriate.  The 
examiner(s) should specifically delineate 
any pathology found.  An opinion should 
be entered as to any gastrointestinal, 
psychiatric or even orthopedic disorders 
found, specifically, regarding whether 
such findings are part of the service-
connected chronic hepatitis.  If they are 
completely separate from the service-
connected disorder, this too should be 
set forth.  If separate from the service-
connected disorder, care must be taken to 
differentiate symptoms due to the 
service-connected and nonservice-
connected pathologies.  The examiner(s) 
should present all findings and opinions 
and the reasons therefor, in a clear, 
comprehensive and legible manner on the 
examination report.  Finally, the 
examiner should offer an opinion as to 
whether the veteran's chronic hepatitis 
alone renders him unable to secure or 
follow a substantially gainful 
occupation.  

3.  The RO should then readjudicate the 
veteran's claims for an increased 
evaluation for his service-connected 
chronic hepatitis and for a total rating 
for compensation purposes based on 
individual unemployability.  If any 
action taken is adverse to the veteran, 
he should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  The veteran should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.  No action is 
required by the veteran unless he 
receives further notice. 

Thereafter the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified. The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested case development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




